DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 and 17-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 and 17-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/29/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, drawn to a light mounting apparatus, classified in F16M13/02.
II. Claims 11-16, drawn to method of mounting an object, classified in F21S8/033.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product e.g. process of testing and/or maintaining the product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is an examination and search burden for these patentably distinct groups due to their mutually exclusive characteristics.  The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel X. Xu on 09/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                                                                                                                                        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 16-18 of U.S. Patent No. 11,215,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-10 and 17-20 are encompassed by the scope of claims 1-9 and 16-18 of the U.S. Patent No. 11,215,319.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 6 wherein “…the object mount is coupled to the surface of the mountable object by two screws…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. Pat. No. 6371424 B1).
Regarding claim 1, Shaw teaches a mounting bracket assembly, comprising:
a wall mount (Shaw; 102) comprising a raised ridge (Shaw; 122) extending from a wall-facing side of the wall mount and a rim segment (Shaw; 132) surrounding the raised ridge, wherein a clearance space (Shaw; space defined by 122) is formed in between a wall and the rim segment when the wall mount is mounted to the wall; and
an object mount (Shaw; 100) configured to be coupled to a surface of a mountable object, wherein the object mount  comprises a curved ledge and an inwardly-projecting brim (Shaw; 106), wherein at least part of the curved ledge rests on a top of the wall mount and the inwardly-projecting brim is positioned within part of the clearance space when the mountable object is mounted to the wall (Shaw; see Fig. 13 for configuration).
Shaw does not explicitly teach the shape of the ledge being curved. However, the Examiner notes that it would have been an obvious matter of design choice to provide the ledge being curved. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the device aesthetically pleasing and/or to avoid sharp corners/edges.
Regarding claim 2, Shaw teaches the curved ledge (Shaw; 108) is substantially shaped as an arch.
Regarding claim 3, Shaw teaches the curved ledge (Shaw; 108) is part of an upside down U-shaped protrusion  (Shaw; 106) extending from an object-facing surface of the object mount, and wherein at least part of the upside down U-shaped protrusion is configured to be slid on to the top of the wall mount when the wall mount is mounted to the wall in order to mount the mountable object to the wall via the mounting bracket assembly.
Regarding claim 9, Shaw teaches the raised ridge (Shaw; 122) of the wall mount has a ridge height, wherein the rim segment of the wall mount has a rim height, and wherein the ridge height is greater than the rim height.
Regarding claim 10, Shaw teaches the curved ledge of the object mount (Shaw; 100) has a ledge height, wherein the ledge height is substantially equal to the rim height of the rim segment (Shaw; 132).
Claims 6 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. Pat. No. 6371424 B1).
Regarding claim 6, Shaw teaches the object mount (Shaw; 100) comprises two object mount holes (Shaw; S1 see annotated figure below) positioned laterally outward of the upside down U-shaped protrusion, and wherein the object mount is coupled to the surface of the mountable object (Shaw; 52 or 54).
However, Shaw does not explicitly teach the two screws. The Examiner take the official notice that providing screws is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the object mount to the surface of the mountable object by two object mounting screws extending through the two object mount holes. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Shaw as specified in claim 6.

    PNG
    media_image1.png
    455
    351
    media_image1.png
    Greyscale


Regarding claims 7 and 8, Shaw teaches the wall mount and the rim segment (Shaw; 132) wherien at least part of the inwardly-projecting brim of the object mount is shaped as an upside down U. 
Shaw does not explicitly teach the shape of the wall mount and the ring segment being obround. However, the Examiner notes that it would have been an obvious matter of design choice to provide the ring segment in obround shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the device aesthetically pleasing and/or to avoid sharp corners/edges.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. Pat. No. 6371424 B1) in view of (U.S. Pat. Pub. No. 20110146163 A1).
Regarding claim 17, Shaw teaches a mountable lighting system, comprising:
a wall mount (Shaw; 102) comprising a raised ridge (Shaw; 122) extending from a wall-facing side of the wall mount and a rim segment (Shaw; 132) surrounding the raised ridge, wherein a clearance space (Shaw; space defined by 122) is formed in between a wall and the rim segment when the wall mount is mounted to the wall;
a mount (Shaw; 100) coupled to or integrated with the light surface, wherein the light mount comprises a curved ledge (Shaw; 108) and an inwardly-projecting brim, wherein at least part of the curved ledge rests on a top of the wall mount and the inwardly-projecting brim is positioned within part of the clearance space when the light is mounted to the wall.
 	Shaw teaches the surface (Shaw; surface of 100). However, Shaw does not explicitly teach the light and the surface being the light surface.
 	Naroditsky teaches the light [Naroditsky; 0017] comprising the light surface (Naroditsky; surface of 12).
Shaw and Naroditsky are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Shaw to be utilized with a light having the light source. The motivation would have been to provide the indicators as suggested by Naroditsky. Therefore, it would have been obvious to modify Shaw as specified in claim 17.
Regarding claim 19, Shaw as modified teaches the curved ledge (Shaw; 108) is part of an upside down U-shaped protrusion (Shaw; when used in upside down orientation) extending from a light-facing surface of the light mount, and wherein at least part of the upside down U-shaped protrusion is configured to be slid on to  the top of the wall mount when the wall mount is mounted to the wall in order to mount the light to the wall.
Regarding claim 20, Shaw as modified teaches the curved ledge (Shaw; 108), wherein the rim segment (Shaw; 132), and wherein at least part of the inwardly-projecting brim of the light mount is shaped as an upside down U (Shaw; when used in upside down configuration). 	Shaw does not explicitly teach the shape of the wall mount being obround and the ledge being arch. However, the Examiner notes that it would have been an obvious matter of design choice to provide the mount in obround shape and the ledge in a arch shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the device aesthetically pleasing and/or to avoid sharp corners/edges.

	
	Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631